Dear Representative Bowler:
This office is in receipt of your opinion request, which has been assigned to me for research and reply. You specifically ask whether the language contained in LSA-R.S. 32:422 (A) bars the holder of a learner's license from obtaining a regular license within thirty (30) days.
R.S. 32:422 (A) states, in applicable part, as follows:
             ". . . Any person being issued a learner's license may apply for a regular license thirty days after the issuance of a learner's license, and there shall not be any additional fee for the regular license."
This is an issue of first impression for our office as no case law or previous Attorney General Opinion addresses this statutory provision. However, it is the opinion of this office that the designation of a thirty day period, worded in this manner, implies a waiting period of thirty days before any application may be made be the holder of a learner's license.
This interpretation is consistent with the policy of the Louisiana Department of Public Safety  Corrections, Office of Motor Vehicles. The bar on application allows for a period in which the holder of a learner's license has affirmed his or her competency and knowledge in order to receive the Class "E" license.
I trust this sufficiently answers your request. Should you have any further questions, please do not hesitate to contact our office.
Very truly yours,
                        Richard P. Ieyoub Attorney General
                        By: Roland Dartez Assistant Attorney General